Proceeding, pursuant to statute (Judiciary Law, § 90 [4]), by the Grievance Committee for the Second and Eleventh Judicial Districts (1) to suspend the respondent Alexander Kushner, an attorney and counselor-at-law admitted to practice by this court on December 19, 1962, immediately from the practice of law based upon his conviction of a “serious crime”, and (2) to authorize the petitioner to commence a proceeding to discipline respondent for professional misconduct in connection with his conviction in the Superior Court of New Jersey, Bergen County, upon his guilty plea of false swearing in the fourth degree, and on other charges of professional misconduct.
Application granted. The respondent is suspended from the practice of law immediately and shall remain suspended until the further order of this court. The Grievance Committee for the Second and Eleventh Judicial Districts is authorized to commence a proceeding.
The petition served with this application is deemed served and the respondent shall serve his answer thereto within 20 days after service of a copy of the order entered on this decision.
The issues which may be raised are referred to Daniel Scannell, Esq., 181-45 Midland Parkway, Jamaica, New York 11432 as Special Referee to hear and to report, together with his findings on each issue. Robert H. Straus, Esq., Chief Counsel to the Grievance Committee, 210 Joralemon Street, Brooklyn, New York 11201 is hereby appointed as attorney for the petitioner in this proceeding. Mollen, P. J., Lazer, Mangano, Gibbons and Brown, JJ., concur.